Citation Nr: 0028368	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  98-20 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a calf muscle 
injury, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for paresthesia of the 
legs, back, and feet, to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for hematuria of 
unknown etiology, to include as due to an undiagnosed 
illness.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from August 1988 to August 
1991.  This included service in the Southwest Asia theater of 
operations (Gulf War service) from December 1990 to March 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

On appeal the veteran appears to raise the issue of 
entitlement to service connection for diarrhea, to include 
due to an undiagnosed illness, and entitlement to service 
connection for a left forearm scar.  These issues, however, 
are not currently developed or certified for appellate 
review.  Accordingly, these matters are referred to the RO 
for appropriate consideration.  


FINDINGS OF FACT

The claims of entitlement to service connection for a calf 
muscle injury, paresthesia of the legs, back, and feet; and 
hematuria of unknown etiology, to include as due to 
undiagnosed illnesses, are supported by cognizable evidence 
demonstrating that they are plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for a calf 
muscle injury, paresthesia of the legs, back, and feet; and 
hematuria of unknown etiology, to include as due to 
undiagnosed illnesses, are well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran performed active service in the Southwest Asia 
theater of operations during the Persian Gulf War.

The available service medical records do not identify or 
reflect complaints of either a calf muscle injury, 
paresthesia (of the legs, back, or feet, or otherwise), or 
hematuria.  A July 1991 physical examination for Chapter 13 
processing noted normal lower extremities, and normal 
neurological and genitourinary systems.

The veteran was seen for a VA compensation examination in 
December 1991.  That study again revealed no lower extremity 
disorder, and normal genitourinary and neurological systems.

After reportedly being assaulted the appellant was seen at 
St. Margaret's Hospital in October 1992.  Right foot X-ray 
studies were notable for calcaneal spurring.

In April 1994, the veteran's right leg was examined.  The 
appellant reported injuring the joint at work earlier that 
month.  A right tibial contusion with an abrasion was 
diagnosed.  X-rays of the right tibia were notable for old 
Osgood Schalter's disease.

The veteran was given a VA general medical examination in 
June 1995.  He gave a history of injuring his buttocks during 
basic training, sustaining a knife injury to his left forearm 
during service in Korea, and injuries to his back while 
serving in the Gulf War.  Urinalysis disclosed a micro-
hematuria, which, the veteran attributed to a sickle cell 
anemia trait with which he said he had been diagnosed in the 
past.  Following examination the diagnoses were injury of the 
cervical and lumbar spine without objective residuals.

In June 1997, the veteran was seen at a VA Medical Center 
(VAMC) with complaints of numbness over his forearms, 
bilateral biceps pain, bilateral calf pain, and blood in his 
urine intermittently.  He indicated that he believed that all 
of these problems were related to his Gulf War service.  He 
underwent a cystoscopy and an intravenous pyelogram, but 
clotting times for his hematuria were negative.  Genito-
urinary and orthopedic consultations were ordered to rule out 
a bilateral compartment syndrome, but the appellant failed to 
report for either study.  These evaluations resulted in an 
assessment of myalgias/paresthesias of unknown etiology, 
intermittent hematuria of unknown etiology, and sickle cell 
trait.  Subsequent treatment at the VAMC through September 
1997 was for shoulder pain. 

VAMC outpatient treatment records for the period June 1998-
November 1998 show that the veteran gave a history of having 
had intermittent hematuria since his Gulf War service.  They 
document no treatment for this condition, however.

At a personal hearing conducted in January 1999, the veteran 
testified that he first injured his calf muscle while serving 
in Korea.  As to his paresthesia, which he said had begun 3-6 
months after his Gulf War service, and his hematuria, which 
he said had began 3-6 months after his separation from 
service, he related that he had sought treatment for each 
condition but received no definite diagnosis or explanation 
of its cause.  He testified that although he had been seen at 
a VAMC for the hematuria on several occasions, the only 
treatment he had received was occasional catheterization. 

Additional VAMC outpatient treatment records show that after 
complaining of flank pain in June 1999, the veteran received 
a GU consultation in November 1999. He reported last 
observing blood in his urine one week previous to the 
consult.  Physical examination revealed a 2.3-cm. hypodense 
lesion, a 2.0-cm. complex cyst on the upper pole his right 
kidney, and a nonspecific 3.0-cm cyst.  The consultation 
report also noted that it was questionable whether there was 
a papillary necrosis of the left kidney.  It was observed 
that it could not be determined where the veteran was 
bleeding so as to pass blood in his urine and that the last 
cytoscopy did not resolve this question.   It was noted that 
an angiogram of the right kidney was normal.  

II.  Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303(a) (1999). 

Service connection is available for undiagnosed chronic 
conditions linked to a veteran's participation in the Persian 
Gulf War (or, Gulf War).  For service connection to be 
awarded on this basis, the record must contain sufficient and 
competent proof that: (1) the claimant had active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) that there have been objective indications of a 
"chronic disability" (that is, one lasting six months or 
more or one which has exhibited intermittent episodes of 
improvement or worsening over a six-month period) exhibited 
by the claimant during such service or to a compensable 
degree prior to December 31, 2001; (3) that the claimant has 
manifested one or more signs or symptoms of an illness which 
by history, physical examination, and laboratory tests, 
cannot be attributed to a known clinical diagnosis; and (4) 
that the chronic disability is the result of the undiagnosed 
illness.  38 U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 3.317 
(1999).

However, prior to a weighing of its merits, a claim of 
entitlement to benefits under a law administered by the 
Secretary must be found to be well grounded.  It is 
sufficient for such a finding if the evidence of record 
establishes a plausible claim, one which is capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Except where incredible on their face, evidentiary assertions 
will be presumed true for the limited purposes of determining 
whether a claim is well grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  However, incompetent evidence will not 
be considered, as in a weighing of the merits of a claim.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  On medical issues 
presented by a claim, such as medical nexus, etiology, or 
diagnosis, usually only medical (and not lay) evidence is 
competent.  Voerth v. West, 13 Vet. App. 117 (1999).  

For a claim of entitlement to service connection for a 
chronic disability incurred in connection with active Gulf 
War service to be well grounded, there must be competent 
evidence of record on the first three required elements of 
the claim sufficient to demonstrate its plausibility.  
Evidence of a nexus between the chronic disability and the 
undiagnosed illness, the fourth required element of such a 
claim, need not be adduced at this stage.  Neumann v. West, 
14 Vet. App. 12, 22-3 (2000).  The type of evidence 
considered competent to well ground such a claim may depend 
upon its particular nature and circumstances.  VAOPGCPREC 4-
99.  Evidence of "objective indications of a chronic 
disability" and of one or more "signs or symptoms" of an 
undiagnosed illness in the claimant may have a lay source, 
including the claimant, if these are of a type susceptible to 
lay observation.  If, on the other hand, the "signs or 
symptoms" in question would normally require the exercise of 
medical expertise for their identification, then medical 
evidence will be required for there to be a well-grounded 
claim.  In addition, there must be evidence that the claimant 
has an "undiagnosed illness." This evidence may show that 
the illness is incapable of diagnosis or, at minimum, that 
physicians providing treatment or examination of the illness 
have not attributed it to a known diagnosis.  The latter may 
be shown by lay evidence that a claimant obtained treatment 
or examination for the claimed illness and no diagnosis was 
made, provided that this lay evidence is capable of 
substantiation by medical evidence.  (In contrast, for proof 
of the merits of the claim, VA may require that the record 
contain medical evidence showing the existence an 
"undiagnosed illness" in the claimant.)  Id.

The Board finds that the appellant has presented well-
grounded claims of entitlement to service connection for a 
calf muscle injury, paresthesia of the legs, back, and feet; 
and hematuria, as manifestations of an undiagnosed illness 
acquired during his Gulf War service.  The June 1997 
evaluations at the VAMC resulted in findings of myalgias, 
paresthesias, and intermittent hematuria, all of unknown 
etiology.  Thus, there is some evidence that the veteran's 
conditions are due to an undiagnosed illnesses.  There is 
also competent evidence that the veteran has disabilities 
which are chronic (i.e., lasting six months or more or 
exhibiting intermittent episodes of improvement or worsening 
over a six-month period) and have been manifested to a 
compensable degree during the post-service presumptive 
period.  This showing is comprised of the medical findings of 
record that the veteran has the claimed symptomatologies, the 
medical documentation demonstrating that he has been seen for 
hematuria over an approximately two-year period, and his 
representations concerning the onset and duration of his 
symptoms since service.  As the symptoms recounted by the 
veteran are of a type susceptible to lay observation, his 
account of them represents competent evidence of signs and 
symptoms of an undiagnosed illness sufficient to well ground 
this element of his claim.


ORDER

The claims of entitlement to service connection for a calf 
muscle injury, paresthesia of the legs, back, and feet; and 
hematuria of unknown etiology, including as due to 
undiagnosed illnesses, are well grounded.


REMAND

Once there is a well-grounded claim, VA acquires a duty to 
assist a claimant in the development of evidence pertinent 
thereto.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Here, the Board has found the claims to be 
well grounded under a specific theory of entitlement to 
service connection for undiagnosed chronic conditions 
associated with Gulf War service.  However, it has been held 
that the duty to assist extends to all other applicable 
theories of a claim, regardless of whether those theories are 
currently supported by the evidence of record or even known 
to the claimant.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 
2000).  Thus, the claims presented in this case are 
considered potentially meritorious, and must be investigated, 
under all theories of service connection potentially 
applicable thereto. 

The duty to assist that arises with a well-grounded claim 
includes providing the veteran with a thorough and 
contemporaneous medical examination. Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  While the veteran 
has been found to have myalgias, paresthesias, and 
intermittent hematuria that are of unknown etiology, further 
examination is necessary to evaluate his claims of service 
connection. 

In addition, the duty to assist that arises with a well-
grounded claim includes obtaining private medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Therefore, all 
such records not currently part of the file that are 
pertinent to the claims should be obtained.  Any outstanding 
VA medical records should be associated with the claims file 
as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Finally, it appears to the Board that despite making several 
efforts, the RO was not able to obtain the complete service 
medical records of the veteran.  This may be due to the fact 
that the claims folder is a rebuilt folder, and that some 
service medical records were originally sent to a different 
RO.  The RO's efforts to secure these records began in 
October 1991.  Not until May 1998, however, was the NPRC able 
to locate and provide to the RO any non dental medical 
records for the veteran.  Yet these are scant and incomplete; 
missing entrance and discharge examination reports.  
Particularly as the claims here involve questions of the in-
service origins of the conditions alleged, efforts must be 
made to obtain the rest of the veteran's service medical 
records.  These efforts must include direct inquiry of the 
service departments.  See 38 U.S.C.A. § 5106 (West 1991)

Hence, this case is REMANDED for the following actions:

1.  The RO should contact the NPRC and 
the Department of the Army Personnel 
Records Center and request that they 
attempt to provide the complete service 
medical records of the veteran.  If 
either determines that all or some of 
those records are unavailable the RO must 
appropriately notify the veteran in 
writing of their unavailability and the 
reason therefor.  Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999).  The RO should 
also allow him the opportunity to obtain 
and submit these records on his own.  

2.  In light of April 1992 correspondence 
from the National Personnel Records 
Center the RO should contact the VARO in 
Roanoke, Virginia, and request that they 
review their files for any service 
medical records pertaining to the 
veteran.

3.  The RO should request the veteran to 
identify any and all inpatient and/or 
outpatient treatment that he has received 
at any private or VA facility since 
August 1991 for residuals of a calf 
muscle injury, hematuria, and 
paresthesias of the legs, back, and feet.  
A copy of the RO's request to the veteran 
and his reply should be placed in the 
claims file.  After securing any 
necessary releases from the veteran, the 
RO should attempt to obtain from the 
sources named all pertinent medical 
records other than those currently in the 
claims file, and should associate any 
records obtained.  All attempts to secure 
this evidence should be documented.  If 
any records specifically identified by 
the veteran cannot be obtained, he must 
be informed of that fact in writing and 
allowed the opportunity to submit these 
records on his own.

4.  After completion of the above-
described development, the veteran should 
schedule the veteran for a comprehensive 
VA examination.  This examination should 
conform to the criteria for conducting 
Gulf War examinations set out by VA's 
Under Secretary for Health in VA 
Information Letter 10-98-010.  

(a)  The RO should attempt to 
schedule this examination for a time 
or times when his symptoms are 
active.  See generally, Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994) 
(when a condition is prone to flare-
ups and thus active and inactive 
stages, VA's duty to assist includes 
conducting an examination during the 
active stage of the condition, if 
feasible).

(b)  The claims folder, including a 
copy of this Remand, must be made 
available to and reviewed by the 
examiner. 

(c)  The examiner should provide 
details about the nature and 
etiology pertaining to any evidence 
of calf muscle injury residuals, 
hematuria, and paresthesias of the 
legs, back, and feet.  The examiner 
should indicate what precipitates 
and what relieves any pertinent 
symptoms.

(d)  As to each claimed condition, 
the examiner should determine if 
there are objective medical 
indications that it represents a 
"chronic disability" (i.e., one 
lasting six months or more or one 
which has exhibited intermittent 
episodes of improvement or worsening 
over a six-month period).

(e)  As to each claimed condition, 
the examiner should determine if the 
veteran has a diagnosable disability 
that is manifested by symptoms of 
calf muscle pain, hematuria, and 
paresthesia of the legs, back, and 
feet.  In considering the veteran's 
hematuria, the examiner should opine 
specifically whether it is the 
result of (i) sickle cell anemia, 
(ii) a kidney cyst, or (iii) kidney 
necrosis.   If the presence of a 
known diagnostic entity responsible 
for calf muscle pain, hematuria, and 
paresthesias of the legs, back, and 
feet, respectively, is not 
confirmed, the examiner should note 
whether, in each case, there are 
objective indications of an 
undiagnosed illness manifested by 
these symptoms.  

(f)  Specialist examinations, tests, 
and other studies should be 
conducted if indicated.  However, if 
there are symptoms, abnormal 
physical findings, or abnormal 
laboratory test results that have 
not been determined to be part of a 
known clinical diagnosis, further 
specialist examinations must be 
performed to address these findings.  

(g)  As to each diagnosed disorder, 
the examiner must offer an opinion 
whether it at least as likely as not 
that the disorder is the result of a 
disease or injury incurred by the 
veteran or aggravated during his 
active service.  

(h)  A complete rationale for any 
opinion provided must be presented.  
Each examination report and opinion 
should be typed.

5.  Thereafter, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

The RO should then readjudicate the issues presented.  If a 
benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case as to that claim and provided an 
opportunity to respond.  The claims file should then be 
returned to the Board for further appellate consideration the 
claims remaining in controversy.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



